department of the treasury internal_revenue_service commerce street date number release date legend org organization name uil org address address address xx date taxpayer_identification_number form_990 tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear this is our final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance company’ within the meaning of sec_501 of the internal_revenue_code your exempt status is revoked effective january 20xx we have enclosed a copy of our report of examination further explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer they explain appeal rights and the procedure for obtaining technical_advice both technical_advice and appeals procedures require a minimum of days remaining on the statute_of_limitations technical_advice procedures a taxpayer might be asked to execute a consent to extend the statute_of_limitations to permit appeals consideration or submission of a request for in order to take advantage of appeal rights or technical_advice that was the situation in this case internal revenue agents discussed with you the possible referral of this matter for technical_advice you declined that option internal revenue agents also requested statute extensions you elected not to extend the applicable statutes as you are aware the time remaining on the statutes does not allow for usual appeal procedures or submission of the case for technical_advice because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under r c sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publications and you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination fe - hk las qa department of the treasury internal_revenue_service front street suite grand rapids mi tax_exempt_and_government_entities_division date legend org organization name address address xx date org address dear taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx co-2 are country co-3 co-4 legend org organization name address address xx date founders founders country co-1 co-14 co-15 co-16 co-17 companies in-12 in-35 country country co-8 co-20 country country co-5 co-7 co-18 co-19 co-27 co-28 co-29 in-4 in-16 in-5 in-17 in-39 in -14 co-26 co-30 in-36 in-37 in-38 in-24 in-27 in-25 in-26 in-13 in-15 in-18 in-29 in-28 co-6 in-1 in-3 in-2 in-6 xyz state city city country country employee employee co-9 c0-10 co-21 co-11 co-12 co-13 co- co-24 co-22 co-23 co-31 co-32 co-33 thru in-7 in-8 in-9 in-10 in-11 in-19 in-20 in-21 in-22 in- in-30 in-31 in-32 in-33 in-34 thru individuals issues is org providing insurance to its policyholders is org an insurance_company exempt from federal tax as an organization described under internal_revenue_code irc sec_501 for taxable years 20xx is org’s primary and predominant activity that of insurance or investment activity can org rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 is org entitled to relief pursuant to sec_7805 if org cannot rely on its determination_letter what is the effective date of revocation facts org org was formed on september 19xx in the country by founders and founders in its memorandum of association filed on that date org indicated as one of its objectives was to carry on the business of insurance captive insurance and reinsurance to act as agents and or brokers for insurance_companies and syndicates to accept risks settle claims solicit insurance_business and all other matters incidental thereto both the memorandum of association and articles of association filed authorized capital of dollar_figure comprising of big_number shares with par_value of dollar_figure each founders and founders each own of the stock of this organization on june 20xx org filed application form_1024 application_for recognition of exemption under sec_501 with the internal_revenue_service seeking tax exempt status under internal_revenue_code sec_501 org indicated that it was incorporated on september 19xx as a property and casualty insurance_company also that the company had entered into reinsurance contracts and did not insure or reinsure any related_party insurance all insurance and reinsurance contracts entered into by org were transacted with unrelated third parties unrelated insurance_companies the initial insured’s were consumers spread throughout the country founders were form 886-acrev department of the treasury - internal_revenue_service page -1- department of the teh - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of item sec_12 20xx org listed as the president and director while founders was listed as secretary and director total assets and liabilities reported for year ending december 19xx were dollar_figure and respectively submitted with the application form was a copy of a coinsurance contract that org entered into with co-1 of the country the contract was effective from january 19xx through december 19xx the contract was for credit disability and credit involuntary unemployment a breakdown of the coinsurance follows e e e credit disability insurance credit involuntary unemployment maximum total premium dollar_figureper month dollar_figureper month dollar_figurefor duration of contract reinsurance commissions consisted of the following e e credit disability insurance credit involuntary unemployment of reinsurance premiums of reinsurance premiums also submitted with the application form was a coinsurance contract with co-2 this contract was effective from january 19xx through december 19xx this contract was also for credit disability insurance and credit involuntary unemployment insurance a breakdown of the coinsurance percentages follows e e credit disability insurance credit involuntary unemployment reinsurance commissions consisted of the following e e credit disability insurance credit involuntary unemployment of reinsurance premiums of reinsurance premiums based on the information provided in its application form and the attachments submitted org was issued a favorable determination_letter granting tax exempt status under sec_501 of the code on january 20xx according to the exemption_letter org did file it sec_953 election further research determined that the election was filed but was never approved a request was made to org to submit an income assets statement but none was ever provided form_990 for year ending december 20xx was selected for an examination in review of the books_and_records during the examination it was determined that the operations of org had changed since its application form was filed and exemption was granted the organization was now issuing form 886-a crev department of the treasury - internal_revenue_service page -2- eee 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org 20xx insurance policies directly there were no reinsurance agreements in 20xx the types of insurance issued included residential property interruption of business and commercial general liability insurance the founder founders was born in what is now the country he immigrated to country and later to the country org is currently selling insurance in the country and country as well as insuring residential property in xyz a breakdown of the policies in effect during 20xx 20xx 20xx follows policies e founders employee residential property earthquake insurance policy- address city xyz xx - xx dwelling or real property- dollar_figure other structure- dollar_figure personal property- dollar_figure premium- dollar_figure renewed in 20xx 20xx limits- dwelling- dollar_figure other- dollar_figure personal- dollar_figure loss use- dollar_figure premium dollar_figure insured by org and insured by co-14 interruption of busine sec_1 xx - xx dollar_figure aggregate dollar_figure deductible premium- dollar_figure renewed in 20kxk 20xx limit dollar_figure premium- dollar_figure e founders o o residential property earthquake insurance policy- address city xyz xx - xx dwelling or real property- dollar_figure other structure- dollar_figure personal property- dollar_figure premium- dollar_figure renewed in 20xx 20xx limit- dwellings- dollar_figure other- dollar_figure personal- dollar_figure premium- dollar_figure form 886-acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx e co-4 o o o o o o o o o o o o o e co-5 xx - kx interruption of business dollar_figure aggregate dollar_figure deductible premium dollar_figure renewed in 20xx 20xx limit- dollar_figure dollar_figure respectively premium - dollar_figure i i kx - kx interruption of business dollar_figure aggregate dollar_figure deductible premium dollar_figure renewed in 20xx 20xx limit- dollar_figure premium- dollar_figure kx - kx interruption of business dollar_figure aggregate dollar_figure deductible premium dollar_figure renewed in 20xx 20xx limit- dollar_figure premium- dollar_figure commercial general liability coverage xx - xx limit- dollar_figure premium dollar_figure renewed in 20xx 20xx limit- dollar_figure premium- dollar_figure dollar_figure respectively form 886-acrev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org o o o o commercial general liability coverage xxk - kx limit- dollar_figure premium dollar_figure renewed in 20xx 20xx limit- dollar_figure premium- dollar_figure commercial general liability coverage xx - kx limit- dollar_figure premium dollar_figure renewed in 20xx 20xx limit-dollar_figure premium- dollar_figure commercial general liability coverage xx - xx limit- dollar_figure premium dollar_figure renewed in 20xx 20xx limit-dollar_figure premium- dollar_figure employee co-7 o o oo oo contingency liability 20xx - 20xx limit-dollar_figure premium- dollar_figure of dollar_figure life policy on policy issued by co-9 policy no not renewed for 20xx employee co-7 oo o o o contingency liability 20xx - 20kx limit- dollar_figure of dollar_figure life policy on policy issued by co-10 policy no premium- dollar_figure not renewed for 20xx employee co-7 form 886-a rev department of the treasury - internal_revenue_service page -5- eer 886a department of the treasury - internal_revenue_service name of taxpayer 20xx org explanation of items schedule no or exhibit year period ended o o o o contingency liability 20xx - 20kx limit- dollar_figure of dollar_figure life policy on policy issued by co-11 policy no premium- dollar_figure not renewed in 20xx e co-12 contractual liability 20xx - 20xx limit- dollar_figure premium- dollar_figure reinsurance premium- dollar_figure o o not renewed in 20xx e founder oo co-13 tax audit- co-13 pool 20xx 20xx - 20xx org co-2- reinsurance co-2 has issued policies of insurance to co-13 purchased insurance from co-13 org desires to reinsure this insurance based on participants percentage of premiums limit- 3x premiums premium- dollar_figure reinsurance premium- dollar_figure ceding fee excise- dollar_figure renewed in 20xx- same e founder co-13 litigation policy- co-13 pool 20xx 20xx - 20kx org co-2- reinsurance co-2 has issued policies of insurance to co-13 purchased insurance from co-13 org desires to reinsure this insurance based on participants percentage of premiums limit- 3x premiums premium- dollar_figure reinsurance premium- dollar_figure ceding fee excise- dollar_figure renewed in 20xx- same e founder oo co-13 tax d o liability- co-13 pool 20xx form 886-a cev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org o o o o o o o o o 20xx - 20kx org co-2- reinsurance co-2 has issued policies of insurance to co-13 purchased insurance from co-13 org desires to reinsure this insurance based on participants percentage of premiums limit- 3x premiums premium- dollar_figure reinsurance premium- dollar_figure ceding fee excise- dollar_figure renewed in 20xx- same total policies issued 20xx2- 20xx- 20xx- org promoted its products through direct contacts with prospective clients org’s agents in country and the country were agent and agent founders and founders have no ownership control or employment or such relationship with the companies mentioned above only relationship is org selling insurance to these companies in response to question information_document_request pertaining to how many companies were offered insurance by this organization whether purchased or declined org responded with the following information 20xx country companies co-3 co-5 co-6 co-15 co-16 co-22 co-24 co-26 co-17 co-18 co-19 co-21 co-20 co-23 co-25 20xx country companies co-3 co-5 co-6 co-15 co-16 co-22 20xx country companies co-3 co-5 co-6 co-15 co-17 co-18 co-19 co-21 co-20 co-17 co-18 co-19 co-21 form 886-acev department of the treasury - internal_revenue_service page -7- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org co-16 co-22 20xx country individuals in-1 in-2 in-3 in-4 20xx country individuals in-9 in-2 in-3 in-4 in-10 in-11 in-12 in-13 in-18 in-20 20xx companies co-27 20xx companies co-27 co-29 co-31 co-24 in-5 in-6 in-7 in-8 in-5 in-6 in-7 in-8 in-14 in-15 in-16 in-17 in-19 co-28 co-28 co-30 co-33 20xx country individuals in-9 in-2 in-3 in-4 in-10 in-11 in-12 in-13 in-5 in-6 in-7 in-8 in-14 in-15 in-16 in-17 20xx companies co-4p co-33 co-28 form 886-aev department of the treasury - internal_revenue_service page -8- orm 886a department of the treasury - internal_revenue_service name of taxpayer 20xx org explanation of items schedule no or exhibit year period ended 20xx individuals in-21 in-30 in-31 in-27 in-23 in-24 in-32 in-26 in-33 in-34 in-35 in-36 in-29 in-25 co-32 20xx individuals in-21 in-22 in-23 in-24 in-25 20xx individuals in-21 in-37 in-31 in-27 in-23 in-29 in-25 in-38 in-26 in-27 in-28 in-29 in-26 in-22 in-34 in-35 in-36 in-24 in-32 in-39 org stated that the focus on country was on residential burglary insurance due to the high crime rates and founders’s and his agent’s security background and then on business insurance org also stated that they explored reinsuring a portion of boat insurance written in the xyz xyz xyz and xyz markets but decided against taking the risk also explored were reinsuring small_business owners and a portion of contractor’s liability insurance as stated above during 20xx there were no reinsurance agreements in 20xx 20xx org entered into reinsurance agreements with org co-2 company would sell insurance to org business league this insurance included co-13 tax audit expense co-13 legal audit expense and co-13 director officer liability in 20xx 20xx founders purchased one policy of each type of insurance and the policies were then reinsured by org the premiums for each policy were dollar_figure each there were ceding fees and excise_tax form 886-acrev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of item sec_12 20xx org expenses of dollar_figure per policy org reinsured no other policies sold by shown above with the listing of the other policies details of these policies are total premiums listed on form_990 for december 20xx was dollar_figure this amount agrees to the premiums listed in the contracts a breakdown of form_990 for december 20xx follows form_990 information 20xx premiums dollar_figure total investment_income dollar_figure dollar_figure total revenue sale of marketable_securities total liabilities total assets dollar_figure dollar_figure dollar_figure for the years ending december 20xx and 20xx org filed form 1120-pc a breakdown of these forms follows form 1120-pc information 20xx 20kx premiums dividend income_interest income capital_gain total revenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure a total deductions dividend reduction taxable_income total assets total liabilities ee dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-acrev department of the treasury - internal_revenue_service page -10- ere 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx amount reported in statement of the form indicated premium income to be dollar_figure also reported was book to tax differences of dollar_figure total revenue and deduction figures not available per copy of form 1120-pc secured in 19xx org issued two notes to founders in 20xx a note was issued to co-3 one of the companies that had insurance through org at the end of 20xx no payments had been made the amount of dollar_figure reported in part iv balance sheets of form_990 for december 20xx represented the dollar_figure in notes and dollar_figure in accrued interest a breakdown of the notes follows e co-3 o o o o july 20xx dollar_figure interest payable within days of written demand e founders o o o o march 19xx payable on demand interest e founder o o o o february 19xx dollar_figure interest payable on demand org had no employees so sales or clerical staff org did not employ anyone to solicit its insurance_business org relied on founders and founder to conduct its insurance activity law analysi sec_1 is org providing insurance to its policyholders the first issue is whether org was providing insurance determining whether this qualifies as insurance will assist in determining whether org can qualify for exemption pursuant to sec_501 neither the internal_revenue_code nor the regulations specifically define the term_insurance contract the courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer’s perspective in order to be characterized as insurance 312_us_531 914_f2d_396 cir form 886-a crev department of the treasury - interna revenue service page -11- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of item sec_12 20xx org risk shifting occurs when a person facing the possibility of a loss transfers some or all of the financial consequences of the loss to the insurer revrul_88_72 1988_2_cb_31 clarified by revrul_89_61 1989_1_cb_75 the risk transferred pursuant to an insurance_contract must be a risk of economic loss 66_tc_1068 aff'd 572_f2d_1190 cert_denied 439_us_835 cir risk shifting issues frequently arise in the case of captives in 811_f2d_1297 cir the court defined a captive in footnote on page as a corporation organized for the purpose of insuring the liabilities of its owner at one extreme is the case presented here where the insured is both the sole shareholder and only customer of the captive there may be other permutations involving less than ownership or more than a single customer although at some point the term captive is no longer appropriate risk_distribution refers to the operation of the statistical phenomenon known as the the law of large numbers when additional statistically independent risk exposure units are insured although the potential total losses increase there is also an increase in the predictability of average loss this increase in the predictability of the average loss decreases the amount of the capital that an insurance_company needs per risk unit to remain at a given solvency level see revrul_89_61 1989_1_cb_75 the courts have not spent a great deal of time explaining what they mean by risk_distribution no court has squarely held that there can be no risk_distribution if there is only one or a few insureds a fair reading of the court opinions addressing the issue however supports the irs’s position see 801_f2d_984 cir risk distributing is the spreading of the risk of loss among the participants in an insurance program see also 183_f2d_288 insureds liability in part among others 797_f2d_920 cir risk_distribution is accomplished where the risk is distributed among insureds other than the entity that incurred the loss see 401_f2d_464 cir cir such spreading is effectuated by pooling among unrelated r isk distribution means that the party assuming the risk distributes his potential the sixth circuit touched on the issue of risk_distribution in 881_f2d_247 cir noting that there was adequate risk_distribution where the captive insures several separate corporations within an affiliated_group and losses can be spread among the several distinct corporate entities the ninth circuit has also measured risk_distribution by explaining fijnsuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 cir form 886-a crev department of the treasury - internal_revenue_service page -12- oom 886a department of the treasury - internal_revenue_service name of taxpayer 20xx org explanation of items schedule no or exhibit year period ended in revenue_ruling 20xx-90 20xx-2 cb the question was raised on whether a subsidiary’s arrangement to provide liability insurance coverage to of its parent company’s subsidiaries constituted insurance contracts for federal tax purposes and thus the amounts paid as premiums by each subsidiary were deductible as business_expenses under the arrangement the subsidiaries were charged arm’s length premiums according to customary industry ratings and none had liability coverage of less than percent or more than percent of the total risk insured by the subsidiary as a result the professional liability risks of the subsidiaries were shifted to the insurer subsidiary as required to constitute an insurance_contract for federal tax purposes the common ownership of the subsidiaries including the insurer by the parent did not affect the determination that the arrangements constituted insurance contracts in comparing this organization with the revenue_ruling there are some similarities and differences the similarities include not insuring any parent or subsidiary constituting self-insurance the differences include the number of companies insured and the types of policies issued in the revenue_ruling there were separate subsidiaries of the parent being insured org insured only entities and its shareholders’ two personal properties co-4 co-5 in the revenue_ruling all policies were for liability insurance org issued different types of insurance personal_property policies interruption of business policies and commercial general liability insurance policies it has been determined by the revenue_ruling that liability insurance provided to of the parent’s subsidiaries constitutes insurance in this revenue_ruling all the insurance issued was the same kind the question is whether issuing different types of policies to only four entities and its shareholders constitutes insurance it is the service belief that it does not constitute insurance because there is not adequate risk_distribution as stated before the courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer’s perspective in order to be characterized as insurance in the present case there is no risk_distribution as stated in revrul_89_61 1989_1_cb_75 risk_distribution refers to the operation of the statistical phenomenon known as the the law of large numbers when additional statistically independent risk exposure units are insured although the potential total losses increase there is also an increase in the predictability of average loss this increase in the predictability of the average loss decreases the amount of the capital that an insurance_company needs per risk unit to remain at a given solvency level in the present case there are only policies issued for personal_property issued for interruption of business and issued for general liability insurance there is no statistical phenomenon known as the form 886-a ev department of the treasury - internal_revenue_service page -13- renn 886a department of the saal - internal_revenue_service name of taxpayer org 20xx explanation of items schedule no or exhibit year period ended the law of large numbers there is no risk_distribution of any of the three types of policies to help cover any claims that could be filed the risks are not distributed among other insured or policyholders if we consider each individual type of policy separate because they are not homogeneous it is the service’s position that there is not adequate risk_distribution there appears to be adequate risk shifting but without adequate risk_distribution the policies do not qualify as insurance is org an insurance_company exempt from federal tax as an organization described under internal_revenue_code irc sec_501 for taxable years 20xx the second issue is whether org was an insurance_company exempt from tax pursuant to ilr c sec_501 for the taxable years 20xx sec_501 provides that certain entities are exempt from taxation included in these entities are ‘ i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure lr c sec_501’ a definition of an insurance_company neither sec_501 nor its corresponding regulations define an insurance_company subchapter_l of the code i r c sections however addresses the taxation of insurance_companies the term_insurance company has the same meaning under sec_501 as it does in subchapter_l see h conf_rep no cong sess vol ii reprinted in vol c b lr c sec_816 formally sec_801 defines a life_insurance_company as part of this definition sec_816 provides the term ‘insurance company’ means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 defines an insurance_company as a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the wk kk kk ok ' if an entity is part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 lr c c b in this case there are no other premiums to aggregate with the premiums org received during 20xx pursuant to ilr c c b form 886-a ev department of the treasury - internal_revenue_service page -14- oom 886a department of the treasury - internal_revenue_service name of taxpayer 20xx org explanation of items schedule no or exhibit year period ended character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code sec_1_801-3 emphasis added see also 285_us_182 prior to 20xx the internal_revenue_service had not ruled on whether the more stringent greater than half test set forth in sec_816 applies to an insurance_company other than a life_insurance_company instead to determine whether a non-life insurance_company qualifies as an insurance_company for tax purposes the primary and predominant business activity test set forth in sec_1_801-3 applies see revrul_68_27 1968_1_cb_315 the courts and the irs have also at times looked to whether the transaction has characteristics traditionally associated with insurance and whether the company conducts business like an insurance_company in order for org to be considered an insurance_company entitled to tax exempt status under sec_501 for the taxable years 20xx its primary and predominant business activity during that year must have been issuing insurance contracts or reinsuring insurance risks see ilr c sec_816 sec_1_801-3 several court cases have addressed the issue of whether a company qualifies as an insurance_company based on the company’s primary and predominant business activity the seminal case addressing this issue is 285_us_182 in bowers the supreme court determined that the taxpayer was primarily engaged in the lending of money on real-estate security the sale of bonds and mortgages given by borrowers and use of the money received from purchasers to make additional loans similarly secured bowers u s pincite although the taxpayer in bowers earned premiums that amounted to approximately one-third of its income for the taxable years at issue these premiums were attributable to the excess of the interest_paid to the taxpayer by borrowers over the amount the taxpayer paid the purchasers to whom it subsequently sold bonds and mortgages id pincite n the premiums also included fees the taxpayer charged for guaranteeing mortgage loans which it did not make or sell id pincite the court noted that the premiums the taxpayer earned included agency and other services provided by the taxpayer which were not generally provided under traditional insurance contracts id pincite because the taxpayer’s premium income was incidental to its business of lending money the bowers court held that the taxpayer was not an insurance_company for tax purposes id pincite the court explained t he lending fees extension fees and accrued interest appertain to the business of lending money rather than to insurance and may not reasonably be attributed to the subordinate element of guaranty in taxpayer’s mortgage loan business id pincite cf country v home title insurance co 285_us_191 holding that the taxpayer was insurance_company where taxpayer derived over of its income from the insurance of titles and guarantees of mortgages form 886-arev department of the treasury - internal_revenue_service page -15- ern sec_86a department of the treasury - internal_revenue_service name of taxpayer 20xx org explanation of items schedule no or exhibit year period ended in 56_tc_497 aff'd per curiam f cir the taxpayer issued and reinsured and insurance policies earning premiums of dollar_figure dollar_figure dollar_figure and dollar_figure during the taxable years and respectively inter-american t c pincite virtually all of the reinsurance contracts issued by the taxpayer came from another insurance_company which was owned by the same two shareholders as the taxpayer id similarly almost all of the directly written insurance policies issued by the taxpayer were issued to the same two shareholders of the taxpayer id the taxpayer also engaged in the sale of real_estate and stock earned investment_income totaling dollar_figure dollar_figure dollar_figure and dollar_figure over the four years at issue id in inter-american the tax_court compared the taxpayer’s income from other activities and held that the taxpayer was not an insurance_company according to the tax_court the insurance premiums the taxpayer earned were de_minimis comprising less than of the taxpayer’s gross_investment_income id in addition the taxpayer had no sales force in place to sell insurance contracts id the tax_court concluded that because the taxpayer’s primary and predominant source_of_income was from its investments and because the taxpayer did not focus its primary and predominant efforts in pursuit of its insurance_business it was not an insurance_company id pincite the tax_court also acknowledged that it was cognizant of the problems indigenous to new life_insurance_companies in particular that the initial years of a new life_insurance company’s operations are generally difficult because the initial expenses_incurred in ‘putting policies on the book’ are greater than the premium received id citing s rept no cong 1‘ sess c b the court explained however that it was basing its decision on the fact that the taxpayer did not focus its capital and efforts primarily on its insurance_business not on the fact that the taxpayer’s insurance_business was not profitable id citing 300_fsupp_387 n d tex in 300_fsupp_387 n d tex rev’d on other grounds 425_f2d_1328 cir the taxpayer earned no income from insurance in two of the five years under examination and earned and of its total income from insurance during the remaining three taxable years at issue cardinal life f_supp pincite instead the taxpayer earned a majority of its income from dividends interest rent and capital_gains id like inter-american the taxpayer in cardinal life failed to employ any brokers solicitors agents or salesmen it did however pay an actuary on a fee basis to determine the amount of its premiums id the court noted that the taxpayer’s income from insurance policies was insignificant compared to the total income earned by the taxpayer explaining id while plaintiffs insurance activities were insignificant it was generating substantial income from dividends on stocks rental income on real_estate rental income on trailers interest_income and capital_gains upon disposal of real_estate and stocks these types of income constitute personal_holding_company_income which congress has specifically stated is subject_to a tax in addition to ordinary_income tax the plaintiff is seeking to remove itself form 886-acrev department of the treasury - internal_revenue_service page -16- oe 886a department of the treasury - internal_revenue_service name of taxpayer 20xx org explanation of items schedule no or exhibit year period ended from the grasp of the personal_holding_company provisions by claiming life_insurance_company status through the issuance of a small and insignificant amount of insurance contracts id pincite in 344_fsupp_870 d s c aff'd per curiam 481_f2d_609 cir the fourth circuit rejected the taxpayer’s claim that it was an insurance_company where the taxpayer earned of its income from selling credit life_insurance and issuing life_insurance policies to its officers and the balance of its income from its investment portfolio and the sale and leasing of real_estate the court explained it is obvious from the financial information that the premium income from these years was small when compared with the income from real_estate mortgages and investment it is also important to note that more than half of the premium income came from policies on the lives of the only officers and stockholders of the company id pincite the court likened the facts of industrial life to those of cardinal life id by contrast in 189_fsupp_282 d neb aff'd on other grou293_f2d_78 cir the court held that the taxpayer was an insurance_company where it had over dollar_figure worth of life_insurance on its books over big_number individual policies in force and approximately dollar_figure in premium income over a four year period id pincite the service life court acknowledged that whether a company is considered an insurance_company turns on the character of the business conducted by the company not any percentage of income id pincite the court did however compare the taxpayer’s premium income to its investment_income to determine the business activity of the taxpayer id pincite although the taxpayer also generated income from mortgage loans and investments over half of the taxpayer’s income was from its insurance premiums and over half of its income producing assets was held for insurance_policy reserves id i org earned a substantial amount of its income during 20xx_ from its investments org should not be classified as an insurance_company for tax purposes because its primary and predominant activity during the taxable_year 20xx was not its insurance activity this is evidenced by the sources of org’s income during the year at issue org reported the following income on its forms for the taxable_year 20xx form_990 information premiums total investment_income sale of marketable_securities dollar_figure dollar_figure 20xx dollar_figure form 886-acrev department of the treasury - internal_revenue_service page -17- ere 886a department of the nec - internal_revenue_service schedule no or name of taxpayer 20xx org exhibit year petiod ended explanation of items total revenue total assets total liabilities dollar_figure the majority of org’s income during 20xx was attributable to its income from its investments and sales of marketable_securities as can be seen below only a very small portion of the income was attributable to org’s insurance activity revenue 20xx premiums dollar_figure total revenue percentage- total premiums to total revenue number of policies issued dollar_figure for the years ending december 20xx and 20xx org filed form 1120-pc showing further the disparity between its premium income and total revenue a breakdown of these forms follows form 1120-pc information 20xx 20xx premiums dividend income_interest income capital_gain total revenue total deductions dividend reduction taxable_income total liabilities total assets ee dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ex dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount reported in statement of the form indicated premium income to be dollar_figure also reported was book to tax differences of dollar_figure total revenue and deduction figures not available per copy of form 1120-pc secured il org failed to use its capital and efforts primarily to earn income from its insurance activity form 886-a rev department of the treasury - internal_revenue_service page -18- orm 886a department of the ne - internal_revenue_service name of taxpayer 20xx org explanation of items schedule no or exhibit year period ended in addition to focusing on the sources of a company’s income to determine if the company qualifies as an insurance_company for tax purposes courts have also considered the manner in which the company conducts its business activities a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance cardinal life f_supp pincite during 20xx org purported to operate as an insurance_company insuring contracts listed above based on the following however org has failed to demonstrate that it concentrated its capital and efforts primarily on its insurance_business org was under capitalized org devoted little if any time to developing and marketing its insurance products org did not employ anyone to solicit insurance_business it had no employees and org devoted little time to its insurance activities first relying on bowers org asserts that it held passive investments to secure the risks it undertook through its insurance activities some investment_income is undoubtedly required to support a company’s insurance activities see bowers u s pincite explaining ‘premiums’ are characteristic of the business of insurance and the creation of ‘investment income’ is generally if not necessarily essential to it income attributable to investing its premiums while awaiting claims submitted by its policyholders in fact one would expect an insurance_company to have investment the first issue is how much investment_income did org require to support the risk it assumed by entering into its insurance contracts org held investment_assets worth approximately dollar_figure cover anticipated insurance claims a majority of these assets were held in savings and marketable_securities other assets included the notes outstanding to as stated above the maximum exposure for 20xx was dollar_figure policies issued indicated an exposure per policy of between dollar_figure with the filing of just one claim by one of these entities there may not be enough assets to cover any other claims that could be filed ifthe shareholders were to file a claim for one of its residential properties there would not be enough assets to cover the claim itself let alone any other claims filed a more in-depth review of the and dollar_figure second org devoted little time to developing and marketing its insurance products there were a total of policies issued in different categories in response to question of idr org provided a list of individuals and companies contacted in country and the country for 20xx 20xx 20xx see above according to org all the contacts were made by founders and many of the names on the list are the same from year to year even with all the contacts listed the same policies were issued each year with no additional policies issued to the policyholders or to any of the individuals and companies contacted there was no promotional material or advertising all contacts were direct contacts very little was done to market the products third org did not employ anyone to solicit its insurance_business the only two individuals involved were founders and courts determined that the primary and predominant business of each company was not insurance in both cardinal life and inter-american life where the form 886-arev department of the treasury - internal_revenue_service page -19- ere 886a department of the treasury - internal_revenue_service name of taxpayer 20xx org explanation of items schedule no or exhibit year period ended neither company employed a sales force in cardinal life although the taxpayer sold some reinsurance contracts during the years at issue the district_court noted plaintiff did not have an active sales force soliciting or selling insurance policies each of the insurance policies actually written by plaintiff was as the result of reinsurance agreements wherein other companies ceded to plaintiff certain amounts of insurance written by them these reinsurance contracts were negotiated either by the president and sole stockholder of plaintiff and or the company’s actuary who rendered services to plaintiff on a fee basis plaintiff otherwise did not have any employees brokers agents or salesmen soliciting and selling insurance for it and the only insurance written by plaintiff was through insurance agreements cardinal life f_supp pincite similarly in inter-american life the court considered the fact that the taxpayer did not maintain an active sales staff soliciting or selling insurance policies during the taxable years at issue as evidence of the taxpayer’s lack of concentrated effort on the insurance_business 56_tc_497 org has no employees no sales or clerical staff they relied totally on founders and all contacts were made directly without any promotional material or advertising fourth org spent an insignificant amount of time on its current insurance_business org issued the policies in 20xx there were no claims filed during this time once the policies were issued there was very little time spent on the insurance_business the only activity was the receiving of checks and making deposits as stated above there was no promotional material or adverting of the insurance product only direct contact by founders and insurance_business was insignificant the amount of time spent on its current is org’s primary and predominant activity that of insurance or investment activity org generated a substantial amount of its income each year from its investments although org generated some premium income from its insurance policies the primary and predominant activity during 20xx was its investments as shown in the charts above org received very little premium income from its insurance agreements a majority of its income came in the form of interest and income from the sales of marketable_securities the charts above also show that the percentage of premium income to total revenue was insignificant for the year the primary and predominant activity conducted by org was its investment activity not insurance activity can org rely on the determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 form 886-arev department of the treasury - internal_revenue_service page -20- ere 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer 20xx org exhibit year period ended explanation of items under sec_501 of the code organizations described in sub sec_501 are exempt from federal_income_tax unless such exemption is denied under sec_502 or sec_503 for taxable years prior to 20xx sec_501 provides that certain entities are exempt from taxation included in these entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure sec_501 sec_501 of the code provided that when an entity was part of a controlled_group all net written premiums or direct written premiums or net written premiums of the members of the group were aggregated to determine whether the insurance_company met the requirements under sec_501 neither sec_501 of the code nor the regulations under that section define an insurance_company accordingly the term_insurance company has the same meaning under sec_501 as it does in subchapter_l see h conf_rep no cong sess vol id reprinted in vol c b based on the facts presented above and the application of the law to those facts it was determined that org was not an insurance_company therefore org did not qualify for recognition of exemption from federal_income_tax under sec_501 of the code as an organization described in sec_501 during 20xx not only was there no risk_distribution of the policies issued the majority of the organization’s activities was its investments therefore org cannot rely on its determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 is org entitled to relief pursuant to sec_7805 an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service regulation sec_1_501_a_-1 rev_proc 20xx-4 xx cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued regulation sec_601_201 revproc_90_27 xx 1990_1_cb_514 any such changes must be reported to the service so that continuing recognition of exempt status can be evaluated the commissioner may revoke a favorable determination_letter for good cause regulation sec_1 a - a a favorable determination_letter may be revoked by written notice to the organization to whom the determination originally was issued regulation sec_601_201 cross-referencing reg revproc_90_27 1990_1_cb_514 form 886-arev department of the treasury - internal_revenue_service page -21- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of item sec_12 20xx org if the commissioner revokes the tax exempt status of an organization the remaining question is whether the revocation should be applied prospectively or retroactively generally revocation of a determination_letter is prospective rev_proc 20xx-4 xx cross-referencing dollar_figure et seq revocation of a determination_letter may however be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented regulation sec_601_201 revproc_90_27 rev_proc 20xx-4 xx cross-referencing dollar_figure et seq in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute regulation sec_601_201 in cases where revocation is due to a material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the date of the material_change regulation sec_601_201 revproc_90_27 in any event revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked regulation sec_601_201 under certain circumstances however the commissioner may in his discretion grant relief from retroactive revocation under sec_7805 of the code sec_7805 of the internal_revenue_code provides application to rulings the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_301_7805-1 of the regulations delegates authority grated by sec_7805 to the commissioner or the commissioner’s delegate to request sec_7805 relief the organization must submit a statement in support of this application of sec_7805 as described in rev_proc 20xx-4 xx see also rev_proc 20xx- the organization’s statement must expressly assert that the request is being made pursuant to sec_7805 the organization’s statement must also indicate the relief requested and give reasons and arguments in support of the relief requested it must also be accompanied by any documents bearing on the request the organization’s explanation and arguments should discuss the five factors bearing on retroactivity listed in rev_proc 20xx-4 xx cross-referencing as they relate to the situation at issue these five items are in effect the same as the factors provided in regulation sec_601_201 and sec_601_201 statement of procedural rules which states except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such a ruling if there has been no misstatement or omission of material facts form 886-acev department of the treasury - internal_revenue_service page -22- ore 886a department of the treasury - internal_revenue_service name of taxpayer 20xx org explanation of items schedule no or exhibit year period ended the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in applicable law the determination_letter was originally issued for a proposed transaction and the taxpayer directly involved in the determination_letter acted in good_faith in reliance upon the determination_letter and revoking or modifying the determination_letter retroactively would be to the taxpayer’s determinant if relief is granted under sec_7805 the effective date of revocation of a determination_letter is no later than the date on which the organization first received written notice that its exemption might be revoked regulation sec_601_201 85_tc_743 aff'd 799_f2d_903 cir this does not preclude the effective date of revocation being earlier than the date on which the organization first received written notice that its exemption might be revoked virginia education fund v commissioner t c pincite the supreme court has held that the commissioner has broad discretion under sec_7805 and its predecessor in deciding whether to revoke a ruling retroactively 353_us_180 see also 381_us_68 the commissioner’s determination is reviewable by the courts only for abuse of that discretion 85_tc_743 in this case the facts presented in its original application form are materially different to how org is operating today first the organization was formed for the purpose of conducting reinsurance business through co-1 and org co-2 corporation limited since receiving their exemption org ceased the reinsurance activity and began issuing policies directly in 20xx 20xx org did enter into reinsurance agreements but all they reinsured were policies issued to founders second premium income reported for 19xx was dollar_figure premium income had decreased to dollar_figure application form that it anticipated that its gross premiums will exceed dollar_figure within five years as the company grows only in 20xx were gross premiums over dollar_figure due to the increase in number of policies however in 20xx the gross premiums decreased to only dollar_figure because of a decrease in the number of policies issued or only of total revenue org stated in its or of total revenue by 20xx third when org filed its application form there were two reinsurance agreements in effect both providing risk_distribution since exemption was granted the amount of policies issued directly or through the reinsurance agreements provided no risk_distribution there was no risk_distribution from policies issued directly and with only reinsuring policies through the reinsurance agreement there was also inadequate risk_distribution the activities being conducted today are not the same as were indicated in the original application form there is no indication that the organization ever informed the service of these changes what form 886-a crev department of the treasury - internal_revenue_service page -23- ern 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx was presented in the application form was an organization that would reinsure many insurance policies through the reinsurance agreements what has really happened is org providing insurance directly or through reinsurance agreements to a small amount of entities some of which are founders himself based on the information provided in its original application form and attachments and the information gathered on the organization’s operations today there have been material changes to the operations of the organization therefore it is appropriate for the commissioner to deny relief from retroactive revocation of org’s determination_letter if org cannot rely on its determination_letter what is the effective date of revocation org is not entitled to relief under sec_7805 the effective date of revocation should be january 20xx this is the first year under examination form 886-acrev department of the treasury - internal_revenue_service page -24-
